           Case: 1:20-cv-05218 Document #: 5 Filed: 06/04/20 Page 1 of 1 PageID #:52

                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF ILLINOIS


 L.M., a Minor, through Guardian, S.M.,
 Individually and on behalf of all others               CASE NO. 3:20-cv-498
 similarly situated,

                       Plaintiff,

 v.

 TIKTOK INC. and BYTEDANCE INC.,

                       Defendants.

                                        ENTRY OF APPEARANCE

       COMES NOW James G. Onder of Onder Law, LLC and enters his appearance on behalf of Plaintiff

L.M., a Minor, through Guardian, S.M. in the above captioned matter.



DATED: JUNE 4, 2020                          ONDERLAW, LLC

                                       By:   /s/ James G. Onder
                                             James G. Onder, #0620044
                                             110 E. Lockwood, 2nd Floor
                                             St. Louis, MO 63119
                                             onder@onderlaw.com
                                             wichmann@onderlaw.com
                                             (314) 963-9000 telephone
                                             (314) 963-1700 facsimile




                                                    1
